                  Case 20-11177-KBO                  Doc 497          Filed 08/19/20           Page 1 of 29




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                       )         Chapter 11
                                                             )
ACORN, INC., et al.,1                                        )         Case No. 20-11177 (KBO)
                                                             )
Debtors.                                                     )         Jointly Administered
                                                             )
                                                             )         Obj. Deadline: 09/02/20 at 4:00 p.m. (ET)
                                                             )         Hearing Date: 09/15/20 at 11:00 a.m. (ET)

      MDL PLAINTIFFS’ MOTION FOR RELIEF FROM THE AUTOMATIC STAY
          The undersigned plaintiffs in In re Generic Pharmaceuticals Pricing Antitrust Litigation,

No. 16-MD-2724, MDL No. 2724 (E.D. Pa) (“MDL Plaintiffs” or “Movants”) respectfully state

as follows in support of this motion:

                                                 RELIEF REQUESTED

          1.        By this motion the Movants seek entry of an order, substantially in the form

attached hereto as Exhibit A, granting them relief from the automatic stay for cause and related

relief. In further support of this motion, the Movants state as follows:

                                           JURISDICTION AND VENUE

          2.        The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9013-1(f) of the Local Rules


1          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision Research, Inc. (9046);
Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866);
Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire
Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated
(6739); VPI Holdings Corp. (6716); and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field
Court, Suite 300, Lake Forest, Illinois 60045.
              Case 20-11177-KBO          Doc 497      Filed 08/19/20     Page 2 of 29




of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

        5.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        6.     The bases for the relief requested in this motion are sections 105(a) and 362(d) of

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and Bankruptcy Rule

4001.

                                        INTRODUCTION

        7.     Akorn Inc., Akorn Sales, Inc., Hi-Tech Pharmacal Co, Inc., and VersaPharm, Inc.

(collectively “Akorn”), four debtors in these jointly-administered cases, are presently co-

defendants in the landmark multidistrict litigation before the Honorable Cynthia M. Rufe in the

Eastern District of Pennsylvania that has exposed an industry-wide conspiracy to fix the prices of

generic pharmaceuticals. The MDL was first centralized in the Eastern District of Pennsylvania

in 2016. After the denial of multiple motions to dismiss, the MDL is now in the middle of

document discovery, and is moving towards depositions and bellwether trials that will resolve

representative portions of the cases and possibly pave the way for global settlement.

        8.     Akorn is important to these cases. Akorn is named in 18 of the operative

complaints filed to date, including complaints by class plaintiffs, and some of the largest health

plans, including United Healthcare and Humana. Akorn is alleged to have unlawfully conspired

with respect to at least 9 of the drugs at issue in the MDL, including one of the drugs at issue in

the bellwether trials. There are 35 document custodians whose files must be produced in the

                                                  2
             Case 20-11177-KBO          Doc 497       Filed 08/19/20    Page 3 of 29




MDL. Absent ongoing meaningful participation of Akorn in the MDL, the plaintiffs risk

substantial prejudice not only to their case against Akorn, but also to a full and fair opportunity

to prove their cases against Akorn’s co-conspirators.

       9.      Weighed against this prejudice, continuation of the MDL against Akorn would

not create any serious burden or prejudice to the Debtors’ plan of reorganization. First, the

directives of the District Court’s case management order will not force Akorn to expend

significant time or financial resources on the discovery process. Second, the attention of high-

ranking Akorn executives will not be diverted from the reorganization process. Many of the

Akorn-affiliated individuals involved in the MDL are former employees, and none of the current

employees identified as document custodians for discovery purposes are directors or officers of

Akorn. Third, litigation in the District Court will be less burdensome to all parties, including

Akorn, than beginning proceedings from scratch in the bankruptcy forum. Continuing the MDL

against Akorn in the District Court will conserve resources and prevent duplicative, possibly

inconsistent, proceedings.

                                  FACTUAL BACKGROUND

       A.      Overview of the Generics MDL

       10.     On August 5, 2016, the Judicial Panel on Multidistrict Litigation issued an order

consolidating cases for pretrial purposes in the Eastern District of Pennsylvania. In re Generic

Pharmaceuticals Pricing Antitrust Litigation, No. 16-MD-2724, MDL No. 2724, ECF No. 44

(E.D. Pa. Aug. 5, 2016) (the “Generics MDL”). The Generics MDL arises from alleged

conspiracies among more than 35 manufacturers of generic pharmaceuticals, including Akorn, to

avoid competing with each other through market allocation and agreements to set and increase

the prices of more than 200 generic pharmaceutical drugs to extraordinary levels—a conspiracy

carried out through industry meetings and code words, such as “playing nice in the sandbox.”
                                                  3
             Case 20-11177-KBO          Doc 497      Filed 08/19/20     Page 4 of 29




The far-reaching effects of this massive alleged conspiracy have been devastating for consumers,

insurers, and all others who have paid inflated prices for these generic drugs.

       11.     Dozens of complaints have been filed by several plaintiff groups against

Defendants for violating Section 1 of the Sherman Act and numerous state laws. These plaintiff

groups include: (1) attorneys general for 54 states, territories, and commonwealths (collectively

“States”), (2) a proposed class of Direct Purchaser Plaintiffs, which include drug purchasing

cooperatives and retail pharmacy operators (“DPPs”), (3) a proposed class of End-Payer

Plaintiffs, which include employee welfare benefit funds, labor unions, private insurers, and

consumers (“EPPs”); (4) a proposed class of Indirect-Reseller Plaintiffs, which are independent

retail pharmacies (“IRPs”); and (5) several Direct-Action Plaintiffs consisting of five large

national health insurers (including United Healthcare, Cigna Corp., and Humana, Inc.), retail

grocery store and pharmacy chains, and state counties from both New York and Texas. These

complaints have been consolidated in the Eastern District of Pennsylvania for coordinated

pretrial proceedings before the Honorable Cynthia M. Rufe.2

       12.     Initial complaints alleging individual drug conspiracies for the generic drugs

digoxin and doxycycline were filed in 2016 by certain EPPs and DPPs. Throughout 2016 and

2017, additional complaints alleging individual drug conspiracies for 16 other generic drugs

were filed and added to the MDL. In 2018, the State AGs and other plaintiff groups began to file



         2 Additional litigation has been commenced outside of the MDL by 94 health plans by
way of Writ of Summons in the Pennsylvania Court of Common Pleas for Philadelphia County
against Akorn and the other Defendants. America’s 1st Choice of South Carolina, Inc., et al. v.
Actavis Elizabeth, LLC, et al., No. 190702094 (Pa. Com. Pl., Phila. Cty.) (filed July 18, 2019);
Blue Cross and Blue Shield of North Carolina, et al. v. Actavis Elizabeth, LLC, et al., No.
200500347 (Pa. Com. Pl., Phila. Cty.) (filed May 6, 2020). On December 12, 2019, the
Philadelphia Court of Common Pleas placed the action, America’s 1st Choice of South Carolina,
Inc., et al. v. Actavis Elizabeth, LLC, et al., in deferred status pending further developments in
the Generics MDL.

                                                 4
             Case 20-11177-KBO         Doc 497      Filed 08/19/20    Page 5 of 29




multi-drug complaints alleging an overarching conspiracy adding more drugs and additional

defendants which has grown the MDL to its current size of more than 200 generic drugs

involving more than 35 manufacturers and their related entities, 8 wholesalers and distributors,

and 25 individual executives.

       13.     The DOJ has also brought several actions against manufacturers and top

executives, many of which have led to guilty pleas and deferred prosecution agreements. These

actions include the following:

       •       Heritage Pharmaceuticals: On January 19, 2017, two former executives of
               Heritage Pharmaceuticals plead guilty to conspiring to fix prices of doxycycline
               hyclate and glyburide. On May 31, 2019, Heritage entered into a Deferred
               Prosecution Agreement (“DPA”) relating to a one-count Information for a
               conspiracy involving glyburide. Heritage agreed to pay a criminal penalty of
               $225,000 and separately agreed to pay $7.1 million to resolve potential civil
               liability under the False Claims Act.

       •       Rising Pharmaceuticals (n/k/a Kavod): On December 13, 2019, Kavod entered
               into a DPA relating to a one-count Information for a conspiracy involving
               Benazapril HCTZ. Rising agreed to pay over $3 million in criminal penalty,
               restitution, and civil damages.

       •       Taro Pharmaceuticals: On February 4, 2020, the DOJ charged a former top
               executive at Taro, Ara Aprahamian, with participating in conspiracies to fix the
               prices of and allocate the market for generic drugs and making false statements to
               the FBI. On July 23, 2020, Taro Pharmaceuticals U.S.A., Inc. entered into a DPA
               relating to a two-count felony charge for conspiring with (1) Sandoz Inc., Mr.
               Aprahamian, and other individuals, between 2013 and 2015, and (2) a “generic
               drug company based in Pennsylvania” and other individuals, from at least May
               2013 through December 2015. Taro agreed to pay a $205,653,218 criminal
               penalty and admitted that its sales affected by the charged conspiracies exceeded
               $500 million.

       •       Sandoz: On February 4, 2020, a former top executive at Sandoz plead guilty for
               his participation in the conspiracy. Most recently on March 2, 2020, Sandoz
               entered into a DPA relating to a four-count Information for conspiracy involving
               benazepril HCTZ, clobetasol, Desonide, nystatin triamcinolone, and tobramycin.

       •       Apotex: On May 7, 2020, Apotex entered into a DPA relating to a one-count
               Information for a conspiracy involving pravastatin beginning in May 2013 and
               continuing through December 2015. The company agreed to pay a $24.1 million
               criminal penalty.

                                                5
              Case 20-11177-KBO          Doc 497      Filed 08/19/20     Page 6 of 29




       •       Glenmark: On June 30, 2020, the DOJ announced that it charged Glenmark for
               conspiring with Apotex and another company to increase and maintain prices of
               pravastatin and other generic drugs beginning in or around May 2013 and
               continuing until at least in or around December 2015.

       14.     In 2014, the State of Connecticut initiated its own non-public investigation into

suspicious price increases for certain generic pharmaceuticals in July 2014. That investigation

led to an initial civil complaint by Connecticut and certain other States relating to alleged

individual conspiracies for two generic drugs. The States amended that complaint in June 2018

to include overarching conspiracy allegations for 15 generic drugs (the “Heritage-Centric

Complaint”). The States subsequently filed two additional overarching conspiracy complaints in

May 2019 (the “Teva-Centric Complaint”) and more recently in June 2020 (the “Topical

Products Complaint”). The alleged conduct at the center of the MDL has been described by the

Connecticut assistant attorney general as “the largest cartel in the history of the United States.” 3

       B.      Procedural Posture of the Generics MDL

       15.     Despite the size and complexity of the Generics MDL and the four years in which

it has been litigated, including appellate proceedings before the Third Circuit and U.S. Supreme

Court, the litigation has been proceeding in a coordinated and efficient manner.

       16.     Several motions to dismiss were filed in March 2017 and February 2019.

Although some motions remain pending and a schedule for Defendants to respond to subsequent

complaints has yet to be established, the District Court has issued certain key decisions that

largely denied Defendants’ motions, including motions brought by Akorn.




       3 Christopher Rowland, Investigation of Generic “Cartel” Expands to 300 Drugs. Wash.
Post (Dec. 9, 2018), https://webcache.googleusercontent.com/search?q=cache:LGym2TrP-
8wJ:https://www.washingtonpost.com/business/economy/investigation-of-generic-cartel-
expands-to-300-drugs/2018/12/09/fb900e80-f708-11e8-863c-
9e2f864d47e7_story.html+&cd=1&hl=en&ct=clnk&gl=us.

                                                  6
             Case 20-11177-KBO          Doc 497      Filed 08/19/20     Page 7 of 29




       17.     On October 16, 2018, the MDL Court held that the Sherman Act claims for six

individual drugs, including clobetasol—a drug for which Akorn is an alleged conspirator—were

plausibly pled for purposes of Rule 12(b)(6). ECF 721.4 On February 15, 2019, the Court

largely denied Akorn and its co-defendants’ motions to dismiss the EPPs and IRPs’ state law

claims for the same six drugs. ECF 857. Most notably, on August 15, 2019, the Court denied

the Defendants’ joint motion to dismiss Plaintiffs’ overarching conspiracy claims. ECF 1070.

The Court concluded that Plaintiffs’ claims therefore “impose joint and several liability on

Defendants not just for their participation in any individual drug conspiracy, but also for their

participation in the alleged overarching scheme.” In re Generic Pharmaceuticals Pricing

Litigation, 394 F. Supp. 3d 509, 515 (E.D. Pa. 2019).

       18.     Discovery commenced in February 2018. A Special Discovery Master, Special

ESI Discovery Master, and General Discovery Master have been appointed to facilitate disputes

over discovery and case management issues.

       19.     On October 24, 2019, the Court issued a Case Management Order (“CMO”) that

established a schedule for the completion of discovery. ECF 1135, as amended, ECF Nos. 1179,

1363. As amended, the CMO currently provides that Defendants’ must substantially complete

their custodial document productions by November 16, 2020. As of July 9, 2020, Defendants

collectively have produced more than 12.4 million custodial documents, 5.2 million non-

custodial documents, and transactional-level sales data and cost information. The date for

commencing depositions, as well as dates concerning other case management milestones




       4 Unless otherwise noted, references to the ECF docket refer to the main MDL action, In
re Generic Pharmaceuticals Pricing Antitrust Litigation, No. 16-MD-2724, MDL No. 2724
(E.D. Pa.).
                                                 7
             Case 20-11177-KBO          Doc 497      Filed 08/19/20     Page 8 of 29




including class certification and summary judgment, are currently being negotiated by the parties

with the assistance of the Special Masters.

       20.     Following entry of the October 25, 2019 CMO, Defendants petitioned the Third

Circuit for a Writ of Mandamus and then the U.S. Supreme Court for a Writ of Certiorari on the

basis that a provision in the CMO allegedly violated Rule 26 by requiring them to produce

documents without a relevance review. Both the en banc Third Circuit and the U.S. Supreme

Court denied Defendants’ petitions on December 6, 2019, and June 15, 2020, respectively. See

In re Actavis Holdco U.S., Inc., No. 19-3549, 2019 WL 8437021, at *1 (3d Cir. Dec. 6, 2019),

cert. denied sub nom. Actavis Holdco, Inc. v. Connecticut, No. 19-1010, 2020 WL 3146845 (U.S.

June 15, 2020). The Third Circuit and the U.S. Supreme Court also both denied Defendants’

requests for a stay of the relevant CMO provision pending resolution of their petitions, which

allowed discovery to proceed as intended under the CMO. See id.; Actavis Holdco U.S., Inc. v.

Connecticut, 140 S. Ct. 1290 (2020).

       21.     The CMO also provides for the selection of “bellwether” claims or case(s) for

purposes of class certification, expert discovery, Daubert motions, summary judgment, and

trial(s). The bellwether selections are intended “to create precedential rulings which would

reduce or minimize the number of motions and repetitive proceedings; and to provide

information and experience to guide possible settlement negotiations.” ECF 1244 at 2.

Discovery, however, is expected to proceed on all complaints. On July 13, 2020, the District

Court adopted the Report and Recommendation of Special Master David Marion, which largely

endorsed Plaintiffs’ proposed bellwether plan consisting of two parallel tracks: (1) the States’

May 10, 2019 Teva-Centric Complaint alleging an overarching conspiracy for over 100 drugs,

and (2) three single drug complaints alleging conspiracies to unnaturally inflate the prices of



                                                 8
             Case 20-11177-KBO          Doc 497      Filed 08/19/20    Page 9 of 29




clobetasol, clomipramine, and pravastatin. ECF 1443. Akorn is named as a defendant in the

clobetasol complaint.

       C.      The Akorn Debtors in the Generics MDL

       22.     Akorn was first named as a defendant in 2016 in the individual drug complaints

filed by the proposed EPP and DPP classes for clobetasol and later for lidocaine-prilocaine.

Akorn has since been named as a defendant in complaints filed by each of the three proposed

classes and seven of the Direct-Action Plaintiffs,5 all alleging an overarching conspiracy

spanning more than 100 drugs with total sales in the tens of billions of dollars. These

overarching conspiracy allegations expose Akorn to expansive liability for its role in the

collusive scheme. The complaints also implicate Akorn in individual alleged sub-conspiracies

for the following 10 drugs, which implicate billions of dollars of commerce:

                          •   Clobetasol, various formulations
                          •   Ethosuximide capsules and oral solution
                          •   Fluticasone Propionate nasal spray inhalant
                          •   Latanprost ophthalmic liquid eye (0.005%)
                          •   Lidocaine HCL, various formulations
                          •   Lidocaine/Prilocaine cream
                          •   Progesterone tablets
                          •   Tobramycin inhalation solution
                          •   Vancomycin HCL capsules




       5 The class Plaintiffs bringing multi-drug overarching conspiracy complaints against
Akorn are: (1) EPPs (filed December 19, 2019), (2) IRPs (filed December 20, 2019, as
amended), and (3) DPPs (filed February 7, 2020). The Direct-Action Plaintiffs bringing multi-
drug overarching conspiracy claims against Akorn are: (1) The Kroger Co., Albertsons
Companies, LLC, and H.E. Butt Grocery Company L.P. (the “Kroger Plaintiffs”) (filed January
2, 2018, as amended); (2) Humana Inc. (filed August 3, 2018, as amended; filed October 18,
2019), (3) United HealthCare Services, Inc. (filed January 16, 2019; filed October 11, 2019), (4)
Molina Healthcare, Inc. (filed December 27, 2019) (5) MSP Recovery Claims, Series LLP (filed
December 16, 2019), (6) Harris County, Texas (filed March 1, 2020), and (7) Rite Aid
Corporation and Rite Aid Hdqtrs. Corp. (filed July 9, 2020).

                                                 9
              Case 20-11177-KBO         Doc 497       Filed 08/19/20    Page 10 of 29




        23.     Clobetasol is one of the drugs at issue in the single-drug bellwether cases brought

by the class plaintiffs.

        24.     On February 23, 2018, Plaintiffs served Akorn (and other Defendants) with

Plaintiffs’ First Request for Production of Documents, as amended March 23, 2020. Plaintiffs,

Akorn, and the other Defendants engaged in an extensive and protracted two-year meet and

confer process to negotiate categories of non-custodial documents and global search terms,

which required proceedings before the Special ESI Discovery Master, modifications to search

terms unique to Akorn, two tiers of document custodians, and the scope of transactional-level

sales data and cost information.

        25.     The parties agreed that Akorn would search the custodial files of twenty-five

individuals (6 tier-1 custodians; 19 tier-2 custodians), approximately half of which are former

employees of Akorn. Of those custodians that are current employees of Akorn, Movants are not

aware of any high-ranking employee that is involved in the bankruptcy proceedings or from

whom discovery would affect the bankruptcy proceedings in this Court. Notably, none of the

current employees identified as document custodians are corporate directors or officers with

fiduciary responsibility for the Chapter 11 case.

        26.     Prior to filing its Chapter 11 case, Akorn was proceeding with its discovery

obligations. As of May 20, 2020, the date of its Petition, Akorn had produced 53,758 non-

custodial documents, 180,481 custodial documents, certain transactional data, and a privilege log

for their non-custodial document productions.

        27.     Plaintiffs also served Akorn with Plaintiffs’ First Set of Interrogatories, on April

24, 2018, as amended March 23, 2020. Akorn served their responses and objections on April 25,

2020, and November 6, 2019.



                                                 10
             Case 20-11177-KBO          Doc 497       Filed 08/19/20    Page 11 of 29




       28.     After Akorn filed its petition for Chapter 11 reorganization in this Court, it

stopped complying with the discovery obligations ordered by the District Court. Akorn still

owes the production of remaining documents from its custodian files and other documents,

privilege logs for their custodial document productions, and complete transactional sales data

and cost information. Furthermore, plaintiffs have yet to take the depositions of key Akorn

employees. The MDL Plaintiffs have alleged a complex conspiracy, and each player in the

unlawful price-fixing scheme holds important information. By ceasing its compliance with the

District Court’s discovery orders, Akorn has stymied the progress of the MDL.

                                           ARGUMENT

I.     LONG-STANDING, PRE-PETITION LITIGATION OFTEN MERITS RELIEF
       FROM THE AUTOMATIC STAY.

       29.     By this motion, the MDL Plaintiffs request that the Court grant all parties in the

Generics MDL relief from the automatic stay to litigate the claims and defenses in those cases;

provided that to the extent that any judgment is entered against Akorn, it will become an allowed

general unsecured claim against the Debtors’ bankruptcy estates, given whatever treatment is

applicable in these cases.

       30.     The automatic stay “is not meant to be absolute, and in appropriate instances

relief may be granted.” In re SCO Grp., Inc., 395 B.R. 852, 856 (Bankr. D. Del. 2007). Section

362(d)(1) provides that a court shall grant relief from the stay “for cause, including the lack of

adequate protection of an interest in property of such party in interest.” 11 U.S.C. § 362(d)(1).

Allowing prepetition litigation to continue in its original forum can constitute cause. See In re

SCO Grp., Inc., 395 at 857 (“Relief from the stay may be granted ‘when necessary to permit

litigation to be concluded in another forum, particularly if the nonbankruptcy suit involves

multiple parties or is ready for trial.” (quoting Lawrence P. King, Collier on Bankruptcy §

                                                 11
             Case 20-11177-KBO           Doc 497       Filed 08/19/20    Page 12 of 29




362.07[3][a] (15th ed. 2006)); In re Conference of African Union First Colored Methodist

Protestant Church, 184 B.R. 207, 218 (Bankr. D. Del. 1995) (“[T]he existence of a more

appropriate forum than the bankruptcy court is ‘cause’ for relief under Code § 362(d)(1)”).

       31.      “Whether to terminate, modify, condition, or annul the bankruptcy stay under §

362(d) is within the discretion of the bankruptcy court.” In re Lincoln, 264 B.R. 370, 372

(Bankr. E.D.Pa. 2001). The standard for cause is “a flexible one” that requires courts to engage

in a “case-by-case balancing test, examining the totality of the circumstances to determine

whether sufficient cause exists to lift the stay.” In re SCO Grp., Inc., 395 B.R. at 856.

       32.      In a motion for relief from the automatic stay, the movant must establish a prima

facie case that “cause” exists, at which point the burden shifts to the non-moving party to show

that lifting the stay would cause harm. See Matter of Pursuit Athletic Footwear, Inc., 193 B.R.

713, 718 (Bankr. D. Del. 1996) (“[Creditor] has the initial burden in proving a prima facie case

of cause, which if proved, must be rebutted by [debtor] if the stay is not to be lifted.”); In re

Abeinsa Holding, Inc., 2016 WL 5867039, at *3 (“[T]he burden to resist lifting of the stay rests

entirely with the Debtor…The statute, by its burden shifting, seems almost . . . to ask, ‘why

shouldn’t the stay be lifted?’ . . . It is not [Movant’s] burden to show that the Debtor[] would not

be harmed by stay relief.”).

       33.      Congress contemplated relief from the automatic stay “to allow litigation

involving the debtor to continue in non-bankruptcy forums under certain circumstances.” Matter

of United Imports, Inc., 203 B.R. 162, 166 (Bankr. D. Neb. 1996). The legislative history of the

Act provides:

                It will often be more appropriate to permit proceedings to continue
                in their place of origin, when no great prejudice to the bankruptcy
                estate would result, in order to leave the parties to their chosen forum



                                                  12
                Case 20-11177-KBO       Doc 497       Filed 08/19/20    Page 13 of 29




                 and to relieve the bankruptcy court from any duties that may be
                 handled elsewhere.

Rexene, 141 B.R. at 576 (quoting H.R. Rep. No. 595, 95th Cong., 1st Sess., 341 (1977) (emphasis

added).

          34.    Consistent with the clear Congressional intent, bankruptcy courts in the Third

Circuit routinely grant relief from the automatic stay to allow long-standing litigation to which

the debtor is a party to continue in its original forum. See In re F-Squared Inv. Mgmt., LLC, 546

B.R. at 548 (“Courts in this district have found that cause may exist to lift the stay when a party

seeks to continue prepetition litigation that is pending against a debtor in another forum.”); In re

Tribune Co., 418 B.R. 116 (Bankr. D. Del. 2009); In re Conference of African Union First

Colored Methodist Protestant Church, 184 B.R. at 210 (“[T]he interests of justice are best served

by having pending Delaware state court proceedings resolve the long standing disputes between

Debtor and the lift stay movant.”); In re Continental Airlines, Inc., 152 B.R. 420 (D. Del. 1993).

          35.    In making the determination to grant or to deny relief from the automatic stay,

this Court considers three main factors: (1) whether any great prejudice to either the bankrupt

estate or the debtor will result from continuation of the civil suit; (2) whether the hardship to the

non-bankrupt party by maintenance of the stay considerably outweighs the hardship of the

debtor; and (3) whether the creditor has a probability of prevailing on the merits. Rexene, 141

B.R. at 576. In addition to these primary factors, courts also consider, among other things,

whether the alternative forum is a specialized tribunal with the necessary expertise to adjudicate

the claims and whether the interests of judicial economy will be served by the resolution of the

litigation in its original forum. See In re SCO Group, 395 U.S. at 857; see also Rexene, 141 B.R

at 577.




                                                 13
             Case 20-11177-KBO          Doc 497       Filed 08/19/20   Page 14 of 29




       36.     In light of the complexity and advanced nature of the District Court action, relief

from the automatic stay is particularly appropriate here. The MDL, first consolidated in the

Eastern District of Pennsylvania in 2016, began as a collection of suits alleging an unlawful

price-fixing scheme against the makers of 18 generic drugs. Since the actions in the MDL were

first filed, the allegations have expanded to include more than 200 drugs, with allegations against

more than 35 manufacturers and their related entities, 8 wholesalers and distributors, and 25

individual executives. Plaintiffs in the MDL include attorneys general representing 54 states,

territories and commonwealths; three proposed class-action groups; and direct action plaintiffs

who have brought individual cases separate from the proposed classes. The District Court has

referred to the MDL as “intricate,” “ever evolving,” and “complex.” In re Generic Pharm.

Pricing Antitrust Litig., No. 16-MD-2724, slip op. at 6–7 (E.D. Pa. Oct. 24, 2019).

       37.     Courts will lift the automatic stay when the ongoing prepetition litigation is

similarly complex and involves multiple non-debtor parties. For example, in In re Deep, 2002

WL 1433883 (Bankr. N.D.N.Y June 18, 2002), the bankruptcy court granted relief from the

automatic stay to allow movants there to pursue a preliminary injunction against a debtor in a

multidistrict copyright litigation centralized in an alternate forum. As here, the MDL was a

consolidation of numerous actions filed against the debtors making similar claims and seeking

similar relief. The In re Deep court reasoned that transferring that complex litigation to the

bankruptcy forum would harm the movants, who had made trial preparations in the MDL forum,

without protecting the interests of the debtor or bankrupt estate.

       38.     Likewise, to force Movants to continue the antitrust action against Akorn in this

Court while litigating the claims against Akorn’s co-defendants in the Eastern District of

Pennsylvania would result in wasteful parallel proceedings. Pursuing nearly identical actions in



                                                 14
             Case 20-11177-KBO          Doc 497       Filed 08/19/20    Page 15 of 29




multiple fora undermines the very purpose of multidistrict litigation: to consolidate similar

actions “for the convenience of parties and witnesses” and to “promote the just and efficient

conduct of such actions.” 28 U.S.C. § 1407.

       39.     Akorn, in its current Plan and Disclosure Statement, proposes no mechanism to

liquidate presently-unliquidated claims, and no post-confirmation trust to liquidate claims and

distribute proceeds pro rata to creditors. Akorn is actively seeking bidders for its assets to fund a

distribution for unsecured creditors. The Creditors’ Committee is likewise evaluating possible

valuable assets. Movants’ claims are such that they are entitled to a substantial or even majority

share of any distribution to unsecured creditors. Without the ability to liquidate Movants’

claims, Akorn cannot determine how much any unsecured creditor should be paid. Allowing the

bellwether cases involving Akorn to proceed will permit Movants’ claims to be partially

liquidated, which will serve as a basis for further liquidation or settlement of the claims.

II.    THE BALANCE OF HARDSHIPS FAVORS RELIEF FROM THE AUTOMATIC
       STAY.

       40.     Each of the three factors weighs in favor of granting Movants relief from the

automatic stay. First, lifting the stay will not prejudice Akorn’s administration of these cases or

plan of reorganization. Second, the balance of hardships weighs in favor of allowing Movants to

continue ongoing litigation in the District Court. Third, Movants can meet the slight threshold in

showing probability of success on the merits.

       A.      Continuation of the MDL in the District Court Will Not Cause Great
               Prejudice to the Bankrupt Estate or the Debtor.

       41.     When determining whether to lift the automatic stay courts first consider

“[whether] any great prejudice to either the bankrupt estate or the debtor will result from

continuation of the civil suit.” Rexene, 141 B.R. at 576. Courts will find great prejudice to the



                                                 15
             Case 20-11177-KBO          Doc 497       Filed 08/19/20    Page 16 of 29




debtor if allowing litigation to proceed will further deplete the bankrupt estate, hinder the

reorganization process, or be more burdensome to debtor than litigating in the bankruptcy court.

See In re Aleris Intern, 456 B.R. 35, 48 (Bankr. D. Del. 2011) (denying creditor’s motion for

relief from the automatic stay because lifting the stay would “cause the Debtor severe hardship

and . . . affect its ability to consummate an effective reorganization.”); In re Downey Financial

Corp., 428 B.R. 595 (Bankr. D. Del. 2010) (finding that debtor would not suffer great prejudice

if the automatic stay was lifted because the assets of the estate would not be substantially

reduced); In re SCO Group, 395 B.R. at 858 (holding that debtor would not suffer great

prejudice by lifting the stay because to restart the litigation in the bankruptcy court would be

more burdensome than allowing the longstanding district court litigation to proceed). Here,

Debtor cannot establish any conceivable prejudice, let alone great prejudice, from lifting the stay.

       42.     First, document discovery in the MDL has been designed in a way that will limit

substantial expenditures associated with document review or production. On October 24, 2019,

the District Court issued a pre-trial order that prohibits Defendants from withholding “any

documents based on relevance or responsiveness.” In re Generic Pharma. Pricing Antitrust

Litig., 2019 WL 8106511, at 1* (E.D. Pa. Oct. 24, 2019). The expansive nature of this discovery

order will limit the number of hours that Debtor and its attorneys will expend on this matter

compared to the ordinary case because, per the court-ordered discovery protocols, Akorn’s

production of documents would not incorporate any review for relevance before production, and

would at most involve screening and reviewing documents for privilege. The District Court has

appointed three special masters to shepherd the discovery process and resolve any conflicts that

may arise. The detailed CMO and robust oversight of the discovery process will make

participation in discovery less financially burdensome for Debtor. The order of October 24



                                                 16
             Case 20-11177-KBO          Doc 497       Filed 08/19/20    Page 17 of 29




demonstrates that the District Court is intent on the efficient and speedy resolution of this

litigation. See also In re Generic Pharm. Pricing Antitrust Litig., No. 16-MD-2724, ECF No.

1155, slip op. at 7 (E.D. Pa. Nov. 14, 2019) (“Now the MDL has been brought to the stage where

comprehensive discovery is proceeding, Moving Defendants attempt to halt the progress the

Court has made and disrupt the pace and the content of the administration of the MDL. . . .

There is no basis for such an action. The question of whether there has been a widespread

conspiracy to artificially inflate the cost of many generic pharmaceuticals is an issue that

directly affects many Americans, and it is time for discovery to show whether or not that has

occurred.” (emphasis added)). But even if litigation were more expensive in the District Court,

the ordinary burdens associated with defending litigation— “expenditure of defense costs, the

time and participation in completing discovery, and participating in motion practice”—are not

sufficient to constitute great prejudice. In re Scarborough-St. James Corp., 535 B.R. 60, 68–69

(Bankr. D. Del. 2015); In re ABC Learning Centres Ltd., 445 B.R. 318, 337 (Bankr. D. Del.

2010) (holding potential appeal costs not sufficient to establish great prejudice).

       43.     Second, pre-trial proceedings in the MDL will not interfere with Akorn’s

reorganization efforts or the proceedings in this Court. The high-ranking executives whose

attention the reorganization demands will not be burdened by liquidating Movants’ claims

against Akorn in the District Court. See SCO Grp., 395 B.R. at 858 (granting relief from

automatic stay and holding no great prejudice to the debtor, reasoning that “[w]hile the trial will

likely require the attendance of SCO’s primary officers and directors, SCO’s attention to the

Lawsuit will certainly not harm the estate”); Scarborough, 535 B.R. at 68–69 (holding no great

prejudice to debtor when proceedings in ongoing litigation would not change the duties of the

debtor’s president, “managing the Shopping Center and conducting litigation”). Instead, the



                                                 17
              Case 20-11177-KBO         Doc 497       Filed 08/19/20    Page 18 of 29




individuals most intimately involved in the District Court litigation are either no longer affiliated

with Akorn or are mid-level employees. None of the current employees identified as document

custodians are corporate directors or officers with fiduciary responsibilities in this Chapter 11

proceeding.

        44.     Third, to switch the forum for this dispute at this stage would be more prejudicial

to Akorn than lifting the stay and allowing the litigation to continue in the District Court. As

discussed below, because of the relative expertise of the two forums, resolution of Movants’

claims in this forum will likely be more burdensome for Akorn because this Court is not familiar

with the underlying facts or claims. See Scarborough, 535 B.R. at 68 (holding no great prejudice

when burden on the debtor would be lessened because other court had “familiarity with the

parties and the facts of the case” and the debtor “may raise in the [other litigation] any and all

arguments in support of its position.”); In re Schaffer, 597 B.R. 777, 795 (Bankr. E.D. Pa.), aff’d

606 B.R. 228 (E.D. Pa. 2019) (“In fact, litigating in the bankruptcy forum which has no

familiarity with the underlying substantive claims would likely be more burdensome to the

Debtor and the estate.”). Furthermore, due to the advanced stage of the District Court litigation,

restarting proceedings in this Court would present a substantial financial hardship to Akorn. See

In re F-Squared Investment Management, LLC, 546 B.R., at 548–49 (“The Trust has not shown

any great prejudice to the estate. The Trust argues that lifting the stay would prejudice the estate

and creditors by delaying distribution. . . . Conversely, moving forward in this court may create

inefficiencies.”).

        B.      Any Prejudice to Debtors Is Substantially Outweighed by the Harm to the
                Plaintiffs Caused by Continuation of the Automatic Stay.

        45.     “The second factor balances the hardship to Movants in continuing the stay with

the hardship to Akorn in lifting the stay.” Rexene, 141 B.R. at 577.

                                                 18
              Case 20-11177-KBO           Doc 497     Filed 08/19/20    Page 19 of 29




               1.      Continuing the Litigation in the District Court Eliminates the Possibility of
                       Duplicative and Potentially Inconsistent Litigation.

        46.    Akorn is one of multiple co-defendants in a sprawling, multidistrict antitrust

litigation currently pending in the Eastern District of Pennsylvania. “[R]elief from the stay may

be granted when necessary to permit litigation to be concluded in another forum, particularly if

the nonbankrupcy suit involves multiple parties.” In re SCO Grp., Inc., 395 B.R., at 857. The

existence of multiple defendants in the District Court action weighs in favor of relief from the

stay.

        47.    First, even if this Court were to adjudicate Movants’ claims, litigation would

continue against Akorn’s co-defendants in the District Court. Judicial economy, and the interests

of Akorn, Movants, and the other parties to the District Court action, are best served by

proceeding against all defendants in a single forum. See, e.g., Rexene, 141 B.R. at 577 (“The

duplicative litigation is burdensome both to Movants and the courts involved. Judicial economy

dictates a prompt resolution in a single forum and with the same judge who was originally

assigned to the case. This Court is of the opinion that to begin this litigation anew in this

bankruptcy court would result in more of a hardship to the Movant and would certainly result in

a waste of judicial resources.” (quotation marks omitted)); In re Chatkin, 465 B.R. 54, 62

(Bankr. W.D. Pa. 2012) (“It is clear that the distinguishing and decisive feature in this case is the

existence of parties defendant other than the Debtors in the RICO Action.”); In re Lagrotteria,

42 B.R. 864, 866 (Bankr N.D. Ill. 1984) (automatic stay modified to permit plaintiffs to proceed

with their district court action against debtor, which was one of many cases in a class action

consolidated for pretrial purposes in district court because “modification of the stay will result in

a conservation of judicial resources”).




                                                 19
              Case 20-11177-KBO           Doc 497      Filed 08/19/20    Page 20 of 29




        48.     Second, two parallel proceedings create a risk of inconsistent and potentially

conflicting judgments over the same issues—namely, whether Akorn and its alleged co-

conspirators in the District Court action engaged in an anticompetitive conspiracy to fix the price

of generic drugs. In re Chatkin, 465 B.R. at 62 (granting relief from automatic stay because

“[n]ot only would that eliminate the need for two litigations of the same issues, it would also

prevent the possibility of inconsistent judicial outcomes, something which is always a concern”).

        49.     Third, if this litigation proceeds in both courts, Movants and Akorn’s co-

defendants will be prejudiced by the need to litigate the same issues on multiple fronts. Because

the District Court action alleges a conspiracy among Akorn and its co-defendants, those co-

defendants will both have a substantial interest in the litigation in this Court and be relevant

third-party witnesses. Conversely, Akorn will have a substantial interest in the District Court

action and will be a relevant third-party witness. This will require Movants to subpoena the co-

defendants as third-party witnesses in this Court, and Akorn as a third-party witness in the

District Court, creating substantial and unnecessary delay, expense, and effort.

        50.     Fourth, the Judicial Panel on Multi-District Litigation (“JPML”) has already

concluded that the most convenient forum for these claims is the Eastern District of

Pennsylvania. The JPML has explained, “as we previously recognized when we centralized this

litigation in the Eastern District of Pennsylvania, that district is a convenient venue for the

majority of the parties, as many of the pharmaceutical companies involved in this litigation are

located in the Philadelphia area, as is the federal grand jury investigation of the generic

pharmaceutical market.” MDL No. 2724, Doc. 336 (Aug. 3, 2017); MDL 2724, Doc. 44 (Aug.

5, 2016) (“[A] significant proportion of potential witnesses and documentary evidence will be

located within or near the district.”).



                                                  20
             Case 20-11177-KBO           Doc 497       Filed 08/19/20    Page 21 of 29




               2.      The District Court is the Most Appropriate and Efficient Forum to
                       Determine the MDL Plaintiffs’ Claims.

       51.     The District Court action—a large MDL consolidated in the Eastern District of

Pennsylvania—is the most appropriate forum to adjudicate Movants’ claims.

       52.     First, the presiding judge in the District Court, Judge Rufe, is already well-versed

with the facts, issues, and parties in this action after years of litigation. See In re SCO Grp., Inc.,

395 B.R. at 860 (“It is undeniable that the Lawsuit involves many highly technical issues that the

District Court has already addressed and mastered. Debtor concedes that it is unreasonable to

expect this Court to spend a significant amount of time learning and resolving the Liability

Issues when the District Court already has the knowledge required to adjudicate the Liability

Issues.”). The JPML specifically reasoned in several transfer orders that Judge Rufe and the

Eastern District of Pennsylvania have particular experience with these cases. MDL No. 2724,

Doc. 336 (Aug. 3, 2017) (“The Honorable Cynthia M. Rufe, to whom this MDL is assigned, has

expended considerable time and effort to organize this litigation for efficient adjudication—

effort that would be wasted were we to reassign this MDL at this stage.”).

       53.     Second, the District Court action involves state and federal antitrust claims.

Because Movants’ claims against Akorn and its co-defendants do not involve any aspect of

bankruptcy law or procedure, the expertise of this tribunal is not required to resolve the

litigation. In a case with a similar posture—a longstanding MDL with multiple non-debtor

defendants—the Bankruptcy Court for the Central District of California held that it would be

presumptively “unreasonable for the Bankruptcy Court to conclude that it is better equipped” to

resolve the claims in question. In re Roger, 539 B.R. 837, 851 (C.D. Cal. 2015); see also In re

Consol. Distributors, Inc., No. 13-40350 (NHL), 2013 WL 3929851, at *11 (Bankr. E.D.N.Y.

July 23, 2013) (“The District Court is the most appropriate and efficient forum to determine the

                                                  21
               Case 20-11177-KBO        Doc 497        Filed 08/19/20    Page 22 of 29




claims in the District Court Action because . . . the claims in that action concern, among other

things, the application and interpretation of federal and state intellectual property law, not

bankruptcy law . . . .”).

        54.     Third, it is doubtful this Court has jurisdiction to enter a judgment against the

many other defendants in the Generics MDL. Because of the entanglement between Akorn’s

alleged conduct and the conduct of those other defendants, it would be impractical to resolve

Movants’ claims against Akorn without resolving their claims against the other defendants.

Given the limitations on this Court’s jurisdiction under 28 U.S.C. §§ 157 and 1409 and Stern v.

Marshall, 564 U.S. 462 (2011), and its progeny, it is unlikely that this Court would be able to

afford complete relief against the other defendants. Judge Rufe has already been appointed by

the JPML to adjudicate all claims against the multiple defendants, and there is no reason litigate

those claims in two courts.

                3.      Without the Requested Injunctive Relief, the MDL Plaintiffs Will
                        Continue to Suffer Irreparable Harm.

        55.     The relief sought by some Movants and others in the Generics MDL includes

prospective, injunctive relief against the improper activities that gave rise to their claims in

retrospect. Causing the parties in the Generic MDL to wait potentially years for the relief

requested in that litigation might cause Movants, others in the Generics MDL, and even the

general public to suffer additional and future harm from conduct that should be stopped as soon

as possible.

        C.      The MDL Plaintiffs Have a Probability of Prevailing on the Merits.

        56.     “Even a slight probability of success on the merits may be sufficient to support

lifting an automatic stay in an appropriate case.” In re Cont’l Airlines, Inc., 152 B.R., at 426; see

also Rexene, 141 B.R. at 578 (“The required showing is very slight.”).

                                                  22
             Case 20-11177-KBO          Doc 497       Filed 08/19/20    Page 23 of 29




       57.     Here, the Plaintiffs have more than a reasonable probability of succeeding on the

merits. First, a review of Plaintiffs’ complaints demonstrates the enormous level of detail in

which the allegations describe the misconduct of Akorn and the Defendants, including an

extensive web of phone calls, emails, and other communications between the conspirators,

internal meetings and communications, and coordinated price increases to extraordinary levels.

As one example (of many), the States’ June 10, 2020 Complaint details communications in 2014

between Akorn subsidiary Hi-Tech’s “E.B.” and contacts for its conspirators, as well as internal

Hi-Tech meetings, concerning the conspiracy involving clobetasol. Connecticut v. Sandoz, Inc.,

No. 3:20-cv-00802, ECF No. 1 at ¶¶ 857, 871, 877–78, 881–83 (D. Ct. June 10, 2020) (States’

June 10, 2020 Complaint). These communications align with a sudden spike in the Wholesale

Acquisition Cost (“WAC”) for clobetasol beginning in August 2014 after years of a stable

market; Hi-Tech took the largest increase on clobetasol ointment increasing its WAC by 2,316%

in August 2014. See, e.g., Id. ¶¶ 175, 863, 883; In re Clobetasol Cases (End-Payer), No. 16-cv-

27242, ECF No. 167 at ¶ 96 (E.D. Pa. April 1, 2019) (EPPs’ clobetasol complaint).

       58.     Second, the MDL Court sustained Plaintiffs’ single drug conspiracy complaints

brought against the MDL Debtors for clobetasol and lidocaine/prilocaine and Plaintiffs’

overarching conspiracy claims. Importantly, as the District Court concluded, the overarching

conspiracy claims seek to “impose joint and several liability on Defendants not just for their

participation in any individual drug conspiracy, but also for their participation in the alleged

overarching scheme.” In re Generic Pharmaceuticals Pricing Litigation, 394 F. Supp. 3d at 515.

       59.     Third, the Justice Department’s criminal investigation has already resulted in

prosecution of Akorn’s co-conspirators, leniency applications, cooperation, and guilty pleas. On

March 2, 2020, the Justice Department filed Information against Defendant Sandoz and its



                                                 23
             Case 20-11177-KBO         Doc 497       Filed 08/19/20   Page 24 of 29




Senior Director of Pricing and Contracts, Hector Armando Kellum, for their alleged involvement

in the conspiracy to allocate the market and fix the price of clobetasol from March 2013 through

December 2015. Sandoz and the Justice Department entered into a Deferred Prosecution

Agreement for the allegations that it conspired with other persons and entities with respect to

clobetasol and other generic drugs.

       60.     On February 4, 2020, the Department indicted Taro Pharmaceuticals’ Vice

President of Sales and Marketing, Ara Aprahamian, for his role in conspiracies to allocate

customers and fix prices for generic drugs, including lidocaine ointment (an alleged conspiracy

involving Akorn). According to the indictment, Aprahamian engaged in conversations with

unnamed co-conspirators preparing to launch lidocaine ointment, to discuss what share of the

market the launching company wanted to obtain. Although the indictment did not name the co-

conspirators, the States’ June 10, 2020 Complaint details the relationship between a confidential

witness of Sandoz’s generics subsidiary, Fougera, and a senior sales executive at Akorn

subsidiary Hi-Tech as Hi-Tech prepared to launch lidocaine in late 2011. These allegations

include several phone calls that preceded Hi-Tech’s entry into the market at a price-match with

Fougera and subsequent, more frequent, emails and calls that allocated customers among them.

Id. at ¶¶ 546–52. The Justice Department’s investigation is ongoing and additional criminal

proceedings against other conspirators seem likely.

       61.     Fourth, as noted above, the MDL Court has already largely denied most of

Akorn’s motions to dismiss the Generics MDL. This suggests that the court having the most

experience with this litigation has already determined that Movants have at least colorable claims

against the defendants, including but not limited to Akorn.




                                                24
             Case 20-11177-KBO          Doc 497       Filed 08/19/20    Page 25 of 29




       62.     These facts, among many others detailed in the numerous complaints on file, are

more than sufficient to demonstrate a probability of success on the merits and weigh in favor of

lifting the automatic stay.

III.   IN THE ALTERNATIVE, CAUSE EXISTS FOR THE MDL PLAINTIFFS TO
       CONTINUE DISCOVERY OF AKORN IN THE MDL

       63.       Movants have established that there is sufficient cause to lift the automatic stay,

and Akorn cannot conceivably meet its burden to rebut this showing. But should this Court find

otherwise, movants respectfully request in the alternative to continue discovery against Akorn in

the MDL, rather than restart that process in the Bankruptcy Court.

       64.     For many of the same reasons discussed above, compelling participation in the

MDL discovery process would not unduly prejudice Akorn. First, the District Court has issued a

detailed plan for discovery in the MDL. That plan prohibits the MDL defendants from screening

documents for relevance, which will conserve Akorn’s resources. In re Generic Pharma.

Pricing Antitrust Litig., 2019 WL 8106511 (E.D. Pa. Oct. 24, 2019) (pretrial order establishing

discovery plan). Second, the persons involved in the MDL discovery are not the same as the

high-ranking directors and officers whose attention will be occupied by the Akorn

reorganization. Third, discovery in the District Court would not impose a burden on Akorn any

greater than the time and expense borne by all defendants in civil cases. And as previously

discussed, these normal obligations are not sufficient to deny relief from or modification of the

automatic stay. See In re Anton, 145 B.R. 767, 770 (Bankr. E.D.N.Y. 1992) (“The cost of

defending litigation, by itself, has not been regarded as constituting ‘great prejudice,’ precluding

relief from the automatic stay.”).

       65.     Finally, as an alleged co-conspirator, Akorn will have to respond to discovery in

the MDL as a third-party even if the proceedings against it as a defendant remain stayed. Courts


                                                 25
             Case 20-11177-KBO           Doc 497       Filed 08/19/20    Page 26 of 29




have noted that the automatic stay does not preclude third-party discovery against debtors. For

example, in In re Miller, 262 B.R. 499 (B.A.P. 9th Cir. 2001), the Ninth Circuit Bankruptcy

Appeals Panel held that the automatic stay did not protect a Chapter 13 debtor from discovery

obligations in a multi-defendant case when the discovery requests were related to claims against

the debtor’s co-defendants. The panel explained, “Information is information, and we believe

the discovery of it as part of the development of a case against non-debtor parties is permissible,

even if that information could later be used against the party protected by the automatic stay.”

Id. at 505. Similarly, in Matter of Mahurkar Double Lumen Hemodialysis Catheter Patent Litig.,

140 B.R. 969, 977 (N.D. Ill. 1992), the district court allowed continuing discovery against a

Chapter 11 debtor that was party to complex multidistrict, patent litigation. There, the district

court reasoned that discovery was permissible “if the discovery has utility other than to facilitate

recovery against [debtor].” Id. at 977. Like in those cases, Akorn has documents and other

information in its possession that are crucial for the development of the case against its co-

defendants in the MDL. Continuing discovery against Akorn is even more urgent now that the

complaint alleging a conspiracy surrounding clobetasol, has been selected by the District Court

as one of the precedent-setting bellwether trials.

       66.     Movants note that while it may be tempting to “split the baby” and grant the

partial relief requested in this alternative, relief to pursue the entirety of the claims and defenses

in the Generics MDL is still preferable. By the time the MDL proceeds to trial, it is likely that a

plan will have been confirmed in this case, and this matter will be well into a post-confirmation

claims administration posture. There would be little value in forcing Movants and other parties

to come back to this Court to seek further relief in order to continue pursuit of the MDL, which is




                                                  26
               Case 20-11177-KBO       Doc 497       Filed 08/19/20   Page 27 of 29




a large, multi-district, multi-plaintiff case in which Akorn is only one of many defendants when

the main purpose of the bankruptcy proceeding would be claims administration.

IV.      WAIVER OF STAY PURSUANT TO FEDERAL RULE OF BANKRUPTCY
         PROCEDURE 4001(A)(3)

         67.    Orders granting relief from the stay are themselves stayed for fourteen (14) days

unless the Court orders otherwise “for cause.” Fed. R. Bankr. P. 4001(a)(3).

         68.    Movants respectfully submit that the rationale above for granting relief from the

stay also supports waiver of the fourteen (14) day stay pursuant to Federal Rule of Bankruptcy

Procedure 4001(a)(3) to enable Movants to immediately exercise their rights in the District

Court.

V.       CONCLUSION

         69.    For the reasons set forth above, Movants respectfully request that the Court grant

Movants relief from the automatic stay, and a waiver of the fourteen (14) day stay pursuant to

Federal Rule of Bankruptcy Procedure 4001(a)(3) to permit litigation to continue in the District

Court.



Dated: August 19, 2020                                KLEIN LLC
       Wilmington, Delaware
                                                      /s/ Julia Klein
                                                      Julia Klein (DE 5198)
                                                      919 North Market Street, Suite 600
                                                      Wilmington, Delaware 19801
                                                      (302) 438-0456
                                                      klein@kleinllc.com
                                                      Bankruptcy Counsel to Movants

LOWEY DANNENBERG, P.C.                               BOIES SCHILLER FLEXNER LLP
Peter D. St. Phillip, Jr.                            Duane L. Loft
Jennifer Risener                                     Brianna S. Hills

                                                27
            Case 20-11177-KBO         Doc 497     Filed 08/19/20   Page 28 of 29




Thomas Griffith                                   55 Hudson Yards
44 South Broadway, Suite 1100                     New York, New York 10001
White Plains, New York 10601                      (212) 909-7606
(914) 997-0500                                    dloft@bsfllp.com
PStPhillip@lowey.com
                                                  Hamish P.M. Hume
Laura K. Mummert                                  Abby L. Dennis
One Tower Bridge                                  Kyle Smith
100 Front Street, Suite 520                       1401 New York Ave, NW
West Conshohocken, Pennsylvania 19428             Washington, D.C. 20005
(215) 399-4785                                    (202) 895-7580
LMummert@lowey.com                                hhume@bsfllp.com

Attorneys for Humana Inc., Health Care            Attorneys for United HealthCare Services,
Service Corp., and Molina Healthcare, Inc.        Inc.

Todd M. Schneider                                 Judith Zahid
Jason Kim                                         Eric W. Buetzow
2000 Powell Street, Suite 1400                    44 Montgomery Street, Suite 3400
Emeryville, California 94608                      San Francisco, California 94104
(415) 421-7100                                    (415) 693-0700
tschneider@schneiderwallace.com                   jzahid@zelle.com

Garrett W. Wotkyns                                James R. Martin
8501 North Scottsdale Road, Suite 270             Jennifer Duncan Hackett
Scottsdale, Arizona 85253                         1775 Pennsylvania Ave, NW, Suite 375
(480) 428-0144                                    Washington, D.C. 20006
gwotkyns@schneiderwallace.com                     (202) 899-4100
                                                  jmartin@zelle.com
Attorneys for Humana Inc., Health Care
Service Corp., and Molina Healthcare, Inc.

NASTLAWLLC                                        Rory D. Zamansky
Dianne Nast                                       500 Washington Ave. South, Suite 4000
1101 Market Street, Suite 2801                    Minneapolis, Minnesota 55415
Philadelphia, Pennsylvania 19107                  (612) 339-2020
(215) 923-9300                                    rzamansky@zelle.com
dnast@nastlaw.com
                                                  Attorneys for United HealthCare Services,
Lead and Liaison Counsel for Direct               Inc.
Purchaser Plaintiffs

Jonathan W. Cuneo                                 FINE, KAPLAN AND BLACK, R.P.C.
Victoria Sims                                     Roberta D. Liebenberg
4725 Wisconsin Ave. NW, Suite 200                 Jeffrey S. Istvan
Washington, DC 20016                              Paul Costa

                                             28
            Case 20-11177-KBO          Doc 497       Filed 08/19/20   Page 29 of 29




(202) 789-3960                                       Adam J. Pessin
jonc@cuneolaw.com                                    One South Broad Street, 23rd Floor
                                                     Philadelphia, Pennsylvania 19107
Peter Gil-Montllor                                   (215) 567-6565
Christian Hudson                                     rliebenberg@finekaplan.com
16 Court Street, Suite 1012
Brooklyn, New York 11241                             Lead and Liaison Counsel for End-Payer
(202) 789-3960                                       Plaintiffs
pgil-montllor@cuneolaw.com
                                                     KENNY NACHWALTER, P.A.
Lead Counsel for Indirect Reseller Plaintiffs        William J. Blechman
                                                     1441 Brickwell Avenue, Suite 1100
                                                     Miami, Florida 33131
                                                     (305) 373-1000
                                                     wblechman@knpa.com

                                                     Counsel for the Kroger Plaintiffs
W. Joseph Nielsen                                    Lizabeth Brady
55 Elm Street                                        Patricia A. Conners
P.O. Box 120                                         Timothy M. Fraser
Hartford, Connecticut 06141-0120                     PL-01 The Capitol
(860) 808-5040                                       Tallahassee, FL 32399
Joseph.Nielsen@ct.gov                                (850) 414-3300
                                                     Liz.brady@myfloridalegal.com
Liaison Counsel for the Plaintiff States
                                                     Attorneys for State of Florida Attorney
                                                     General




                                                29
